The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 26, 2014

                                   No. 04-14-00500-CR

                                   Edward ROMERO,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR3128
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
       Appellant’s Motion for Exemption from Local E-Filing Requirements for Limited
Purposes of Moving to Extend Time to File Defendant’s Notice of Appeal is hereby GRANTED.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court